Title: To Thomas Jefferson from Thomas Newton, 11 March 1804
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir 
            Norfolk. March 11—1804
          
          I duly received your liberal donation of two Hundred dollars & have placed it in the hands of a Committee, appointed by our corporation for distribution to the sufferers, by the fire, they only shall know from me, that you was the good donor; with a request that no private donations should be published in the news papers. the Conflagration was tremenduous & awful, beyond description, the great quantities of spirits & other combustable matters, in the stores made the flames rage to a great degree; the vessels on fire floating on the river, rendered it more distressing, but it pleased God to interpose in our favor & drove them across the river, where but little damage was done; but Portsmouth was in great danger, not only from them but lighted shingles, from the houses lodged on the houses there; & was prevented from burning by the exertions of the inhabitants. God Grant, no place may ever suffer, such a calamity. tho our loss is great, yet it might have been much increased, if the wind had not set the flames into the river; all that are able are preparing to build better houses, & I hope from industry & our situation, we shall soon reinstate our trade & commerce, the many liberal public & private donations, to the sufferers, will no doubt make a lasting impression on our minds; accept my thanks for your attention, in behalf of our fellow citizens & beleive we shall ever retain a greatful remembrance of it. with every wish for your health & happiness, & a hope that you will command my services, for whatever you may want from this place I am
          respectfully yr obt Servt
          
            Thos. Newton 
          
        